Name: 79/815/EEC: Commission Decision of 14 September 1979 refusing to accept the scientific character of the 'Hewlett-Packard X-Y recorder, model 7046 A'
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy;  communications
 Date Published: 1979-09-25

 Avis juridique important|31979D081579/815/EEC: Commission Decision of 14 September 1979 refusing to accept the scientific character of the 'Hewlett-Packard X-Y recorder, model 7046 A' Official Journal L 242 , 25/09/1979 P. 0014 - 0014 Greek special edition: Chapter 02 Volume 7 P. 0291 COMMISSION DECISION of 14 September 1979 refusing to accept the scientific character of the "Hewlett-Packard X-Y recorder, model 7046 A" (79/815/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 22 March 1979, the Danish Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Hewlett-Packard X-Y recorder, model 7046 A", used for research in the field of bearing capacity of concrete and, in particular, for plotting the relationship between a force and two deformations on the test sample should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 18 June 1979 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination showed that the apparatus in question is a pen recorder; Whereas it does not have the requisite objective characteristics making it specifically suited to pure scientific research ; whereas, furthermore, it is currently used in industry, in particular in the aerospatial and automobile sectors; Whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Hewlett-Packard X-Y recorder, model 7046 A" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 September 1979. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.